Citation Nr: 1002555	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, and fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from August 1990 to 
September 1994 and had unverified service in the Air Force 
Reserve and Alaska Air National Guard from 1994 to 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

In June 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

The Veteran's February 2007 notice of disagreement also 
addressed the matters of increased initial ratings for hiatal 
hernia with gastroesophageal reflux disease and cluster 
headaches, and service connection for Gulf War syndrome as 
due to an undiagnosed illness for which he was provided with 
a statement of the case in January 2009.  However, his March 
2009 substantive appeal only addressed his claim for service 
connection for a psychiatric disorder including PTSD.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
current diagnosis of PTSD due to a verified stressor that 
occurred during active duty.



CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(24), 106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in March 2004, and other letters were 
sent to him in June 2004, May and December 2005, and in 
August 2007, that fully satisfy the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  The claim was readjudicated in a January 2009 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

Where a claimant's alleged stressors involve an instance of 
personal assault, as here with regard to one of the stressors 
described below, this raises a notice obligation to explain 
in greater detail the extent of evidence available to 
substantiate such a claim.  Under 38 C.F.R. § 3.304(f), VA 
will not deny a PTSD claim premised upon an in-service 
personal assault without first advising the claimant that 
evidence other than service records may constitute credible 
supporting evidence of the stressor, including evidence of 
behavioral changes following the claimed assault.  The August 
2007 letter provided the Veteran with the requisite notice.  
See Bradford v. Nicholson, 20 Vet. App. 200 (2006).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
for his active duty from August 1990 to September 1994 are 
apparently unavailable, although records for his Air Force 
Reserve and Air National Guard service, from 1994 to 2000, 
were obtained.  The RO made several requests for the missing 
records and, in a June 2005 memorandum, documented its 
repeatedly unsuccessful efforts to locate these service 
treatment records.  The Board finds that further efforts to 
locate the records would be futile.  The Board is mindful 
that, in a case such as this, where some service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that some 
of the Veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As noted, the claimant's Reserve service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims files.  

The claimant was also afforded a VA examination in November 
2008 to assess whether he has PTSD that is related to 
service.  38 C.F.R. § 3.159(c)(4).  This examination is 
adequate as the claim files were reviewed, the examiner 
reviewed the pertinent history, examined the Veteran, and 
provided a written opinion and rationale.  The records 
satisfy 38 C.F.R. § 3.326.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his oral testimony and written 
contentions, service treatment and personnel records, private 
and VA medical records, VA examination reports, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Competency and Credibility

The Veteran asserts that he has PTSD due to active service.  
In oral and written statements in support of his claim, he 
particularly points to three stressful events in service.  
First, he says that, in 1990 while in Pearl Harbor, he was 
sexually assaulted by a service comrade, identified as S.B., 
whom he considered a good friend and that, after the first 
assault, he continued to see S.B., who repeatedly assaulted 
him.  Second, his shipmate, A.W., died, evidently after being 
removed from the ship.  Finally, there was a 1994 collision 
between his ship, the USS REUBEN JAMES and the USNS PECOS 
that caused a fire during a refueling stop that he helped 
extinguish.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Thus, while the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  A claimant generally is not competent 
to diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the Veteran asserts that he has PTSD related to 
stressful events during active service.

While the Veteran is competent to report his psychiatric 
symtoms, the medical opinion of the VA physician-examiner who 
conducted an examination in November 2008 and provided a 
written opinion is more probative than the Veteran's 
complaints, as the VA examiner is a medical professional who 
reviewed the records, examined the Veteran, and provided a 
medical opinion with regard to a complex medical assessment.  
See Jandreau; see also Woehlaert.  

Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active duty for training or for 
disability resulting from injury incurred during a period of 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110.

Even if there is no record of psychosis in service, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. at 465.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. at 138.  The diagnosis of PTSD must comply with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition, of the American Psychiatric 
Association (DSM-IV).  See generally Cohen v. Brown; 38 
C.F.R. § 4.125 (2009).

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

In September and October 2008 responses to the RO's inquiry, 
the United States Army and Joint Services Records Research 
Center (JSRRC) confirmed the 1991 death of A.W., noting that 
he was escorted from the ship and died from illness several 
months later at a medical facility.  The JSRRC also confirmed 
that, in May 1994, the USS REUBEN JAMES collided with the 
USNS PECOS that caused fires aboard both ships but no 
casualties.  In the January 2009 SOC, the RO conceded the 
JSRRC's verification of two of the Veteran's in-service 
stressors: the death of A.W. and fire aboard the USS REUBEN 
JAMES.

Thus, the remaining question presented is whether a stressor 
such as reported by the Veteran is clinically considered to 
be of sufficient severity to warrant a valid diagnosis of 
PTSD, consistent with the diagnostic criteria in the DSM-IV.

Available service treatment records are not referable to 
complaints or diagnosis of, or treatment for, PTSD.  
According to a certificate dated in March 1992, the Veteran 
completed a Navy Alcohol and Drug Abuse Prevention Education 
program.  When examined for enlistment into the Air Force 
Reserve, in December 1994, the Veteran denied having 
depression or excessive worry or nervous trouble of any sort, 
and a psychiatric abnormality was not noted; similar findings 
were described in an April 2000 periodic examination report 
for the Alaska Air National Guard

VA and non-VA medical records and examination reports, dated 
from 1999 to 2008, reflect a history of chronic depression. 

Records from the Fairbanks Vet Center, dated from August 2000 
to May 2003, indicate that the Veteran reported the refueling 
collision of his ship at sea.  PTSD was diagnosed.

The Veteran was privately hospitalized in August 2000 for 
treatment of depression.  The discharge diagnoses at that 
time were major depressive disorder, bipolar disorder, and 
depression, not ruled out.

In September and October 2000, the Veteran was treated in the 
VA PTSD inpatient program from which he requested an early 
discharge.  He was initially hospitalized for prominent 
symtoms of major depression and encouraged by an outside 
provider to be evaluated for PTSD.  His most memorable 
stressful event was his ship's collision at sea and the 
resulting fire that he helped extinguish with no loss of life 
or injury on his ship.  However, the records further reflect 
that he did not meet the criteria for PTSD when admitted.

An October 2000 VA outpatient record includes an assessment 
of PTSD that, according to the Veteran, a psychiatrist said 
was borderline.

An October 2000 VA discharge summary indicates that the 
Veteran was referred by his outpatient therapist at the 
Fairbanks Vets Center for evaluation of possible PTSD.  This 
record also shows that the Veteran did not spontaneously 
endorse PTSD symtoms.  He had a long history of depressive 
symtoms that started in childhood and reported 
hospitalization in September 2000 for suicidality and 
depression.  The Axis I discharge diagnoses were major 
depressive disorder and alcohol and cannabis abuse.  

Outpatient records from the Fairbanks Community Mental Health 
Center, dated from September 2000 to June 2002, describe the 
Veteran's treatment for depression and include a June 2002 
termination summary reflecting an Axis I diagnosis of severe 
major depression with psychotic features.

In an October 2004 signed statement, the Veteran's aunt said 
that she worked as a psychiatric nurse for over thirty years 
at the Cincinnati Veterans Hospital and was very familiar 
with PTSD.  She said that, while in service, the Veteran 
wrote home about his ship being in the Mideast and a fire 
aboard ship.  As a nurse and aunt, she was concerned for him 
and advised that he seek counseling.

An April 2006 VA examination report includes a diagnosis of 
frequent tiredness compatible with a known diagnosis of 
depression.

In an April 2006 stressor statement, the Veteran reported 
repeated sexual assaults while intoxicated and said he did 
not fight off his attacker (whom he told the November 2008 VA 
examiner was his "best friend").  He testified that the 
assaults were non-violent and that he continued to "hang 
out" with this other seaman (see hearing transcript at page 
23).  

According to a July 2008 psychiatric evaluation and update 
report, prepared by K.M.H., MS, RN, ANP, the Veteran entered 
treatment in March 2006 for symptoms of PTSD, depression, and 
attention-deficit disorder since the late 1990s.  The nurse 
said that he met the diagnostic criteria for PTSD and related 
three incidents, including a collision at sea that caused a 
fire and he thought he saw a man in flames go overboard off 
the other ship but there was no report of anyone lost or 
killed during the incident.  He spent two tours in the first 
Gulf War and said that while he was deployed, he experienced 
chronic fear due to the hostile environment and "waiting to 
get hit or be attacked".  He was also raped by a fellow 
seaman, off-duty and off-ship while in service.  He was 
afraid to report it.  He was also deployed to South America 
and was mugged in Jamaica.  The Axis I diagnoses included 
PTSD, depression disorder, not otherwise specified (NOS), and 
attention-deficit disorder, 

During his November 2008 VA examination, the Veteran denied 
that he was in combat and said that, in 1990, while 
intoxicated, he was sexually assaulted by a fellow seaman he 
considered his "best friend".  He believed there were five 
to ten such incidents but he never filed any reports.  He 
also reported a collision aboard his ship and said the fires 
were rapidly extinguished.  The Veteran said he thought about 
that from time to time and the examiner commented that it did 
not appear traumatic for the Veteran.  Upon clinical 
examination, the Axis I diagnoses were depressive disorder, 
NOS, PTSD related to sexual molestation, history of cannabis 
abuse, history of alcohol abuse and history of attention 
deficit hyperactivity disorder.  The VA physician-examiner 
opined that the Veteran's PTSD was related to the reported 
sexual experiences he had in service that caused him to feel 
guilty and ashamed.  The VA examiner said that he would be 
unable to separate the Veteran's PTSD and depression and felt 
that the two conditions were intertwined.

In a June 2009 signed statement, W.E., M.D., the Veteran's 
private family physician, said he treated him for the past 
four years and saw his mental illness "wax and wane".  

In a signed statement submitted in June 2009, the Veteran's 
estranged wife said her job as a nurse at a residential 
treatment center for adolescent boys who experienced 
physical, mental, and sexual abuse opened her eyes the 
effects of abuse.  The behaviors she observed in sexually 
abused boys at work were similar to the Veteran's past 
behaviors, and included inappropriate jokes and gestures and 
high risk sexual acts.  She noted that in 2006 he described 
having sexually transmitted diseases, numerous partners 
including prostitutes, and drinking binges that caused 
blackouts.  

As noted, the service personnel records do not reflect the 
Veteran's participation in combat.  The record does not 
indicate his receipt of any commendation or citation that is 
considered presumptive evidence of combat service.  Hence, 
any identified stressor from service must be objectively 
confirmed.  If the claimed stressor is not combat-related, 
the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence from any 
source that corroborates the Veteran's testimony or 
statements.  YR v. West, 11 Vet. App. 393, 397-399 (1998) 
(credible evidence is not limited to service department 
records and can be obtained from any source); Cohen v. Brown, 
10 Vet. App. at 147.  For a claim to be denied on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Veteran has contended that he was 
the victim of repeated sexual assaults by a fellow seaman.  
He has said that, in 1990, he was sexually assaulted by a 
fellow seaman he identified as "Steve" (see hearing 
transcript at page 19) and as S.B. (see written statement 
submitted in June 2009).  In November 2008, he told the VA 
examiner of sexual assaults he experienced on five to ten 
occasions in service by this seaman whom he described as his 
"best friend".  The Veteran testified that the initial 
assault was non-violent and occurred on a beach in Pearl 
Harbor while he was intoxicated and that he continued to 
"hang out" with S.B. who repeatedly assaulted him (Id. at 
21-24).  He also said that he never reported the incident(s) 
and never told any one about them (Id. at 25).

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  The provisions 
of Manual M21-1 dealing with PTSD have been denoted 
substantive rules that are the equivalent of VA regulations; 
VA is therefore required to follow these provisions.  Patton 
v. West, 12 Vet. App. 272, 277 (1999); YR, supra, 11 Vet. 
App. at 398-99; Cohen, 10 Vet. App. at 139. 

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.  In 
cases of claimed personal assault, VA recognizes that some 
evidence may require interpretation by a clinician to 
establish a relationship to the diagnosis, per Manual M21-1, 
Part III, paragraph 5.14c(9).  Accordingly, the general rule 
that post-service medical nexus evidence cannot be used to 
establish the occurrence of the stressor is not operative in 
such cases.  Patton, 12 Vet. App. at 280.  See Cohen, 10 Vet. 
App. at 145; Moreau, 9 Vet. App. at 396.

As the Veteran does not allege that he engaged in combat, and 
as his reported stressor is not related to combat, his 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. at 163; West v. Brown, 7 Vet. App. 70, 76 (1994).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. at 283.  This does 
not mean that he cannot establish that the alleged in-service 
events occurred; it only means that other "credible 
supporting evidence" from some source is necessary.  See 
Cohen.  Here, there is a diagnosis of PTSD, so it would then 
have to be determined whether there is credible supporting 
evidence of the Veteran's alleged stressor, i.e., whether 
service records or other independent credible evidence 
corroborates the alleged stressor.  See Dizolgio, supra.

The JSRRC corroborated two of the Veteran's alleged stressful 
events in service: the death of shipmate A.W. due to illness, 
and the collision of the USS REUBEN JAMES with the USNS 
PECOS.  However, in rendering a diagnosis in November 2008, 
the VA examiner did not consider either of these two verified 
stressful events of sufficent severity to have caused the 
Veteran's PTSD that was attributed to sexual molestation.  

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in- 
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).

Here, the Board is of the opinion that the appellant's claim 
of entitlement to service connection for PTSD fails on the 
basis that the preponderance of the competent and probative 
medical evidence is against finding that he currently suffers 
from PTSD due to an independently verified in-service 
stressor. 

The November 2008 VA examiner diagnosed PTSD due to sexual 
molestation, based upon a review of the entire record in this 
case, and in view of the factors discussed above, however, 
the Board finds that the evidence of record has not 
corroborated the Veteran's allegation of repeated sexual 
assault in service.  The Veteran has maintained that he was 
sexually assaulted on five to ten separate occasions in 1990, 
although he has provided no specifics of the alleged events, 
other than the name of his alleged attacker and that the 
first incident occurred on a beach while he was intoxicated 
(Id. at 22).  

More importantly, the Veteran has failed to provide the RO 
and the Board with any specific information upon which his 
allegation of sexual assault(s) in 1990 could be verified.  
In its May and December 2005 letters to the Veteran, the RO 
requested that he provide the specifics of his alleged 
traumatic event(s) and, in its August 2007 letter, requested 
that he provide the specifics of his alleged sexual assaults 
in service, but he failed to respond to the RO's requests.  
The "duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Notwithstanding the absence of medical records, and giving 
the Veteran the benefit of the doubt, nevertheless, his 
description of his stressful events in service has been 
vague, to say the least.  In July 2008, the private nurse 
practitioner described what was characterized as rape but, in 
November 2008, the Veteran told the VA examiner that he was 
repeatedly assaulted, five to ten times by a fellow seaman he 
considered his best friend.  The nurse diagnosed the Veteran 
with PTSD and the VA examiner diagnosed PTSD due to sexual 
molestation.  The Veteran also testified that he never told 
anyone about the incidents of sexual trauma in service.  
Moreover, his failure to respond to the RO's requests for 
specific information regarding his stressful event(s) leaves 
the Board with virtually no factual information upon which to 
rely regarding the alleged assault.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  The filtering of the Veteran's account 
of his military service through his physician does not 
transform his account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 409 (1995).

Additionally, review of personnel records in service does not 
suggest, as is sometimes the case, a period of successful 
service prior to a personal assault incident and a period of 
unsuccessful service after the incident.  In this case 
appellant had good service, had a normal completion to his 
active duty service, and had two additional periods of 
successful Reserve and National Guard service.  Nothing 
herein supports the claim of personal assaults in service.

The Board finds that the Veteran's mother, aunt, and 
estranged wife are competent as lay persons to report that as 
to which they have personal knowledge.  See Layno v. Brown, 6 
Vet. App. at 470.  The Board has no reason to doubt the 
veracity of the lay persons who provided the aforementioned 
statements.  However, while they can provide observations, 
they are not competent to render a diagnosis of PTSD or 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. at 494; Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board acknowledges that the record reflects that the 
appellant's estranged wife has indicated she has worked as a 
nurse in a residential treatment facility for abused 
adolescent boys and his aunt was a psychiatric nurse in a 
veterans hospital.  However, there is no evidence that they 
have the specialized medical expertise needed to render a 
professional opinion as to the etiology of the Veteran's 
claimed PTSD that is the subject of this appeal.  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997); cf. Goss v. Brown, 9 
Vet. App. 109, 113 (1996).  This is especially true where, as 
here, the claims files contain records of medical doctors who 
treated the Veteran and made no connection between his 
claimed disorder and service.

Here, the Board attaches the greatest probative value to the 
November 2008 VA opinion provided by a medical doctor, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  

As to the opinion rendered by M.H., the nurse practitioner in 
July 2008, the Board finds that this nurse merely suggested 
that, according to the Veteran's reported record and other 
history, the Veteran's PTSD was developed due to service, 
based on three incidents (including the ship's collision and 
reported rape), but did not provide any other clinical 
records to support that assertion.  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998). 

With all due respect for the contentions advanced in this 
case by the appellant and his representative, to the effect 
that he has PTSD, caused by service, we must note that 
neither the appellant nor the representative can support the 
claim merely by presenting testimony and argument.  Under the 
circumstances, his statements are not sufficient to link his 
claimed PTSD to any period of active service or to a service-
connected disability.  See Black v. Brown, 10 Vet. App. at 
284.  See also Espiritu v. Derwinski, 2 Vet. App. at 495; 
Routen v. Brown, 10 Vet. App. at 186.  Accordingly, the 
Veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified, vaguely 
reported, stressors during service.

In light of the foregoing, the Board finds that, although the 
foundation for the diagnosis of PTSD, made by the VA examiner 
in this case, was the Veteran's account of having been 
sexually assaulted during military service (described by the 
VA examiner as sexual molestation), the Board must conclude 
that the claimed stressor(s) has not been satisfactorily 
established as having occurred.  The Veteran may very well 
consider events that occurred in conjunction with his alleged 
sexual event in service to be stressful, but he has failed to 
provide even one factual confirmable detail of the alleged 
events on which to base his claim, other than a specific 
description of an alleged sexual assault during his period of 
service, and the reported name of his alleged assailant.

Thus, while the VA examiner diagnosed PTSD based upon the 
Veteran's purported in-service stressor of sexual 
molestation, that stressor was not shown by satisfactory 
evidence to have occurred.  The Board appreciates the 
testimony offered by the Veteran during his hearing before 
the undersigned.  However, with all due respect to the 
Veteran, we find that his oral and written statements in 
support of his claim are, thus, unsubstantiated and are of 
little evidentiary weight.  Having so concluded, the Board 
finds that the preponderance of the credible evidence is 
against the claim, and that neither another VA psychiatric 
examination nor further interpretation by a clinician of the 
in-service symptoms/behavior is necessary.  See M21-1, Part 
III, 5.14(c); Patton v. West, supra at 280.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. at 175.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim of entitlement to service connection for 
PTSD, and it must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

The VA and non-VA medical records include diagnoses of a 
major depressive disorder (2000), major depression (2004), 
and depressive disorder, NOS (in 2008). 

The November 2008 VA examination report reflects the 
Veteran's history of treatment for a neuropsychiatric 
disorder and Axis I diagnoses of a depressive disorder, NOS, 
and PTSD due to sexual molestation. 

The VA examiner opined that the Veteran's diagnoses included 
depressive disorder, NOS, and PTSD related to sexual 
molestation, the examiner believed the Veteran's PTSD was 
related to the sexual experiences he had on active duty that 
caused him to feel guilty and ashamed.  The examiner was 
unable to separate his PTSD from his depression and believed 
they were intertwined.  However, the examiner did not render 
an opinion on the etiology of the Veteran's diagnosed 
depressive disorder including whether the depressive 
disorder, NOS, is related to a period of active duty.  

In Clemons v. Shinseki, the Court held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symtoms, and the other 
information of record.  Clemons v. Shinseki¸ 23 Vet. App. at 
5-6.  In light of the Court's holding in Clemons, the Board 
believes this must be done prior to appellate consideration 
of the remaining matter on appeal: entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD. 

It also appears that the Veteran served in the Air Force 
Reserve and Alaska Air National Guard from 1994 to 2000, 
according to service treatment records.  In June 2006, the 
Veteran reported that, from February 1995 to May 1997, he 
served with the Air Force (Reserve) 804 CES, Elmendorf AFB, 
AK 99506 and, from May 1997 to May 1999, with the Alaska Air 
National Guard, 168th Civil Eng. Sq. Kulis, ANG.  As noted, 
Reserve and National Guard service treatment records, dated 
from 1994 to 2000, are of record.  Efforts should be made to 
verify the Veteran's active and inactive duty for training 
from 1994 to 2000 prior to consideration of the remaining 
claim before the Board.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center, Department of the Air Force, 
Air Force Reserve, including the 804 
CES, Elmendorf AFB, AK 99506, Alaska 
Air National Guard, including the 168th 
Civil Eng. Sq., Kulis ANG, and any 
other appropriate state and Federal 
office, and request the specific dates-
not retirement points-for all the 
appellant's periods of active and 
inactive duty for training from 1994 to 
2000.

2.	Arrange for a medical opinion to be 
obtained from the psychiatrist who 
examined the Veteran in November 2008, 
or another psychiatrist if the November 
2008 examiner is unavailable.  The 
claims folders should be made available 
to the examiner for review in 
conjunction with the opinion.  Based on 
a review of the claims folder and 
pertinent evidence obtained, the 
examiner must answer the following:

The examiner is requested to provide an 
opinion as to the diagnosis of any 
psychiatric disorder (other than PTSD) 
found to be present, i.e., depressive 
disorder, NOS, major depressive 
disorder, depression, etc.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current 
psychiatric disorder had its clinical 
onset during active service or is 
related to any in-service disease, 
event, or injury.

The examiner should provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.	Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder (other than PTSD), 
to include depression and fatigue.  If 
the determination remains less than 
fully favorable to the Veteran, he and 
his agent should be furnished with a 
SSOC and allowed an appropriate period 
of time for response.  Then, if 
warranted, this case should be returned 
to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


